—Order unanimously reversed on the law and in the exercise of discretion without costs and motion granted on condition that claimant file with the County of Jefferson the proposed notice of claim with the amount of damages redacted within 20 days of service of a copy of the order of this Court with notice of entry. Memorandum: Claimant William Lewis Nickerson appeals from an order denying his motion for permission to file a late notice of claim pursuant to General Municipal Law § 50-e (5). The record reveals that the County had knowledge of the essential facts constituting the claim within the statutory period for the filing of a notice of claim (see, General Municipal Law § 50-e [1] [a]) and that part of the reason for the failure to file a timely notice of claim was claimant’s erroneous identification of the governmental entity involved. Further, the period of unexcused delay is relatively short and the County has failed to demonstrate that it has suffered prejudice by reason of claimant’s failure to file a timely notice of claim. Under the circumstances, denial of claimant’s motion constituted an improvident exercise of discretion (see, Sauve v City of Buffalo, 177 AD2d 934, lv denied 79 NY2d 757; Simmons v New York City Hous. Auth., 161 AD2d 377; Matter of Pierce v Town of Arkwright, 147 AD2d 981; Haley v Dormitory Auth., 133 AD2d 527). We exercise our discretion to grant claimant’s motion on condition that claimant file with the County the proposed notice of claim with the amount of damages redacted (see, General Municipal Law § 50-e [2]) within 20 days of service of a copy of the order herein with notice of entry. (Appeal from Order of Supreme Court, Jefferson County, *1071Gilbert, J.—Late Notice of Claim.) Present—Denman, P. J., Callahan, Balio, Fallon and Davis, JJ.